                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,                )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
VAN DUNCAN, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on Plaintiff’s pro se “Motion Requesting

Permission to Have Depositions Taken for Reasons to Follow,” (Doc. No. 160).

       The incarcerated Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 alleging

that his cooperation with an ATF agent and two Asheville Police Department officers put him at a

risk of harm in prison, and that they then failed to protect him from a violent attack. See (Doc. No.

20). The case remains pending only against Detective Stephen Coon. On July 9, 2018, the Court

issued a Pretrial Order and Case Management Plan setting the discovery cutoff deadline as

November 2, 2018. (Doc. No. 46). Trial is scheduled for the Court’s January 6, 2020 term. See

(Doc. No. 159).

       In the present Motion, Plaintiff lists witnesses whom he intends to call at trial, seeks

subpoenas for their presence, and requests the opportunity to depose them. He has appended to his

Motion lists of questions he seeks to ask of various witnesses. (Doc. No. 160 at 3-11).

       The court has “wide latitude in controlling discovery and … [t]he latitude given the district

courts extends as well to the manner in which it orders the course and scope of discovery.” Ardrey

v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986). A scheduling order may be modified



                                                 1
“only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” means

that “scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar Oil Co. v.

Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C. 1997) (citations omitted).

         Plaintiff’s Motion, which essentially seeks to reopen discovery, will be denied. Plaintiff

expressed some interest in conducting discovery while discovery was open but he never filed a

Motion to Compel during the discovery period. See (Doc. Nos. 71, 73, 116). Plaintiff waited until

the eve of the previously-scheduled trial date to file his current request for depositions. 1 The Court

finds that Plaintiff was not diligent during the discovery period, which has been closed for nearly

a year, and that good cause does not exist to permit the requested discovery.

         IT IS THEREFORE ORDERED that Plaintiff’s “Motion Requesting Permission to Have

Depositions Taken …,” (Doc. No. 160), is DENIED.


                                                           Signed: October 18, 2019




         1
          Trial was set for the term beginning November 4, 2019, (Doc. No. 152), and was continued until the term
beginning January 6, 2020, (Doc. No. 159), in part, to locate volunteer counsel to assist Plaintiff at trial. See (Doc.
No. 159 at 1-2).

                                                          2
